DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10982462. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim include all of the structural limitations of Claims 6 and 7, and the presence of a “seat” on the vehicle on which the windscreen may be mounted does not have any bearing on the structure of the claimed device.

Claim Objections
Claim 7 is objected to because of the following informalities:  it depends from non-existent Claim 8. For the purposes of examination, the claim will be treated as dependent on Claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayerle in US Patent 6565139.
Regarding Claim 1, Bayerle teaches a portable windscreen adapted to be releasably attachable to a snowmobile or all-terrain-vehicle (12), the portable windscreen comprising: a shield (22/25) that has a shield top (A), a shield bottom (B), and at least a first shield end (C) and a second shield end (D), the shield top including an upper securing post receiver (such as 52 in the region of A), and each of the first shield end and second shield end including a securing means (52 in the region of C and D); at least one support post (20/34) having a top post end (at 34) and a bottom post end (at 26), the top post end being releasably attachable (via 52 and 22) to or in the upper securing post receiver so as to support the shield in the vertical plane; wherein the bottom post end of the at least one support post is configured to be positioned near or on one side of the snowmobile or all-terrain-vehicle, and the first and second shield ends are configured to be secured to respective first and second ends of the snowmobile or all-terrain-vehicle, such that the shield is supported in a substantially vertical plane to block wind along one side of the snowmobile or all-terrain-vehicle while a seat, an area above the seat, and an opposite side of the snowmobile or all-terrain-vehicle remain exposed (the user can install only a single shield to allow only one side to be blocked and one side to be open).


    PNG
    media_image1.png
    490
    588
    media_image1.png
    Greyscale


Regarding Claim 2, Bayerle teaches that the top post end of the at least one support post is insertable into the upper securing post receiver (at 22).
Regarding Claim 4, Bayerle teaches that the shield is made of a synthetic fiber (see Column 4, lines 59-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerle as applied to Claim 1 above in view of Lariviere in US Publication 2009/0167049. Bayerle is silent on the use of elastic cords. Lariviere teaches a portable windscreen including a shield (16) and securing means in the form of an elastic cord (108) with a hook (see Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bayerle by adding elastic cords with hooks as taught by Lariviere in order to more securely attach the cover to the vehicle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerle as applied to Claim 1 above in view of Hoenack in US Patent 6394528. Bayerle is silent on the use of elastic cords. Hoenack teaches a portable windscreen including a shield (7) and including ties (the “straps”) securable to the bottom of the shield and a vehicle on which it is mounted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bayerle by adding ties as taught by Hoenack in order to more securely attach the cover to the vehicle.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636